DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction between Species a-nnn is withdrawn, provided that the claims are not amended to positively recite a securing member. 
Applicant’s election without traverse of Subspecies 13, Fig. 123, corresponding to claims  24-43, in the reply filed on 24 August 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
G in fig. 2B
402 in fig. 4B
406 in fig. 4C
422 in fig. 4F
430 in figs. 30, 31 
151, 152 in fig. 32 
3408 in fig. 35
5902a, 5902b and 5904 in figs. 59-63
154a, 154b, 154c, 155, 156, 157, 158 in figs. 65-73 
8706, 8702a, 8702b, 8708b, 8704a, 8704b in fig. 87
8806, 8802, 8808a, 8808b, 8804a, 8810, 8804b in fig. 88 
9306, 9304, 420, 9300b in fig. 93A: 9308, 9300a in fig. 93B; 10 and 9302 in figs. 93A and 93B
10, 9402a, 9402b, 9404a, 9404b, 9406 in fig. 94
D4 in fig. 106E 
10918, 10930, 10920, 10905 in fig. 109B
11394 in fig. 113
13200, 13202 in fig. 132
13300 in fig. 133
13400 in fig. 134
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
50 in fig. 7 (para. 0163) and in fig. 10 (para. 0166)
7529a in fig. 75 (para. 0218)
7964c in fig. 79 (para. 0242, 0243)
8076 in fig. 80 (paras. 0243, 0245)
8186 in fig. 81 (para. 0243, 0245)
8296 in fig. 82 (para. 0243, 0245) 
100a-108a in figs. 86 and 90 (para. 0272) 
8900a-8908a in fig. 89 (para. 0273)
9135c in fig. 91 (para. 0282)
9245d’, 9245d’’ in fig. 92 (para. 0285)
10516, 10520 in fig. 109B (para. 0327)
12230 in fig. 122 (para. 0349)
12430 in fig. 124B (para. 0352)
9520 in fig. Fig. 125B (para. 0358) 
The drawings are objected to because
Para. 0293 states that angle θ1 is for arm 9556a and θ2 is for arm 9556b but they are switched in fig. 95
OS in fig. 105 is misspelled in para. 0314 as S 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “106a” and “106b” have been used to designate both first connector (para. 0160) and second connector (para. 0162); “414” has been used to designate both the 3D appliance digital model (fig. 4E, para. 0154)  and a portion of the appliance in fig. 93A, 93B, and “412” has been used to designate both the digital model after being positioned (fig. 4E, para. 0154) and a portion of the appliance in fig. 93A, 93B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" (para. 0111) and "106a" and “106b” (para. 0160) have both been used to designate the first connectors, and “12112a” has been used to designate both a first portion and a second portion in fig. 121A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The use of the terms Incognito™ and INBRACE® in para. 0007, iROK™ in para. 0150, and SPEED System™ in para. 0357, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
In para 0009, “2D®” in Clause 65 (p. 13) is a misspelling. 
In para. 0159, “technology may ha” is grammatically incorrect.
In para. 0268, in “In the drawing if Fig. 90”, “if” should be “of”.
In para. 0306, “Fig, 99” is grammatically incorrect
In para. 0335, in the sentence “first and second protrusions 11910a, 11910a”, the second 11910a is misspelled and should be 11910b.
In para. 0353, the last sentence of the paragraph is missing a period.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “a gap” in claims 24 and 34 is not present in the specification for the figure 123. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, lines 8-9, “an occlusogingival dimension, a mesiodistal dimension, and a buccolingual dimension” are not structural limitations by themselves and fail to particularly point out and distinctly claim the invention.  They should be accompanied with a structural limitation. Claims 25-33, which are dependent on claim 24, are similarly rejected.
Claim 34, lines 8-9, “an occlusogingival dimension, a mesiodistal dimension, and a buccolingual dimension” are not structural limitations by themselves and fail to particularly point out and distinctly claim the invention.  They should be accompanied with a structural limitation. Claims 35-43, which are dependent on claim 34, are similarly rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roein Peikar et al (U.S. Application 2017/0156823 A1).

    PNG
    media_image1.png
    767
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    595
    media_image2.png
    Greyscale

In regards to claim 24, Roein Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) for treating a patient's teeth, the method comprising: securing an attachment portion (attachment portion in annotated fig. 8) of an orthodontic appliance (800) to a securing member (1300) (paras. 0085, 0145, 0132), wherein the securing member comprises an occlusogingival dimension, a mesiodistal dimension, and a buccolingual dimension (see annotated fig. 13b), a base region (1302) bound mesiodistally and occlusogingivally by side edges (side edges 1, 2, 3 and 4 in annotated fig. 13b) and having an intermediate portion between the side edges, the base region bound buccolingually by a first side (first side in annotated fig. 13b) and a second side (second side in annotated fig. 13b), wherein the second side is configured to bond to one of the patient's teeth (para. 0158), a first protrusion (1306) and a second protrusion (1308) extending away from the first side of the base region, the second protrusion aligned with the first protrusion along the occlusogingival dimension and spaced apart from the first protrusion along the mesiodistal dimension, each of the first protrusion and the second protrusion comprising a first portion  (portions 1a and 1b in annotated fig. 13b) extending lingually away from the first side of the base region and a second portion (portions 2a and 2b in annotated fig. 13b) extending away from a lingual end of the first portion in the direction of the intermediate portion of the base region such that the first portion, the second portion, and the first side of the base region define a gap (1310), and a third protrusion (1304) spaced apart from the first protrusion and the second protrusion along the occlusogingival dimension and extending lingually away from the first side of the base region, wherein the third protrusion has a length along-2-ApplicationNo.: 17/714,867Attorney Docket No. MEC.003A1C2Preliminary Amendment the mesiodistal dimension at least as large as a mesiodistal distance between the first protrusion and the second protrusion (protrusion length in annotated fig. 13b), wherein securing the attachment portion to the securing member comprises: positioning the attachment portion within each of the gaps defined by the first and second protrusions (para. 0159-0160) such that (a) the first portions (portions 1a and 1b in annotated fig. 13b) of the first and second protrusions abut mesial and distal surfaces of the attachment portion to prevent or limit movement of the attachment portion along the mesiodistal dimension (para. 0159-0160), (b) the second portions (portions 2a and 2b in annotated fig. 13b) of the first and second protrusions abut a lingual surface of the attachment portion to prevent or limit movement of the attachment portion along the buccolingual dimension (para. 0159-0160), and (c) the third protrusion (1304) abuts the attachment portion to prevent or limit movement of the attachment portion along the occlusogingival dimension (para. 0159-0160).  
In regards to claim 25, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within a space (1312) between the third protrusion (1304) and the first (1306) and second (1308) protrusions along the occlusogingival dimension (para. 0159-0160).  
In regards to claim 26, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion between the first (1306) and second (1308) protrusions and the third protrusion (1304) (para. 0159-0160), wherein the first and second protrusions are disposed at or adjacent to a first one of the side edges (side edges 1 and 2 in annotated fig. 13b) and the third protrusion is disposed at or adjacent to a second one of the side edges (side edge 3 in annotated fig. 13b) that is opposite the first one of the side edges (side edge 4 in annotated fig. 13b) along the occlusogingival dimension.  
In regards to claim 27, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises engaging the attachment portion with at least one of the first (1306), second (1308), or third (1304) protrusions such that the at least one of the first, second, or third protrusions prevents or limits movement of the attachment portion in the occlusal direction (fig. 13b, paras. 0159-0160).  
In regards to claim 28, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises engaging the attachment portion with the second portion (portion 2a in annotated fig. 13b) of the first protrusion (1306) and the second portion (portion 2b in annotated fig. 13b) of the second protrusion (1308) such that the second portions prevent or limit movement of the attachment portion in a lingual direction (fig. 13b, paras. 0159-0160).    
In regards to claim 29, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions (paras. 0159, 0160) such that one of the first portion (portion 1a in annotated fig. 13b) of the first protrusion or the first portion (portion 1b in annotated fig. 13b) of the second protrusion prevents or limits movement of the attachment portion in a mesial direction and the other of the first portion of the first protrusion or the first portion of the second protrusion prevents or limits movement of the attachment portion in a distal direction (fig. 13b, paras. 0159-0160).
In regards to claim 30, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions such that the securing member prevents or limits translation of the attachment portion in three translational directions (fig. 13b, paras. 0159, 0160).  
In regards to claim 31, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions such that the securing member prevents or limits translation of the attachment portion in three rotational directions (paras. 0159-0160).  
In regards to claim 32, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) further comprising bonding the second side (second side in annotated fig. 13b) of the securing member (1300) to a tooth of the patient (fig. 13a, para. 0156).  
In regards to claim 33, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) further comprising bonding the second side (second side in annotated fig. 13b) of the securing member (1300) to a lingual side of the tooth of the patient (fig. 13a, para. 0156).  

In regards to claim 34, Roein Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) for treating a patient's teeth, the method comprising: securing an attachment portion (attachment portion in annotated fig. 8) of an orthodontic appliance (800) to a securing member (1300) (paras. 0085, 0145, 0132), wherein the securing member comprises: an occlusogingival dimension, a mesiodistal dimension, and a buccolingual dimension (see annotated fig. 13b), and a base region (1302) bound mesiodistally and occlusogingivally by side edges (side edges 1, 2, 3, and 4 in annotated fig. 13b) and having an intermediate portion between the side edges, the base region bound buccolingually by a first side (first side in annotated fig. 13b) and a second side (second side in annotated fig. 13b), wherein the second side is configured to bond to one of the patient's teeth (para. 0158), a first protrusion (1306) and a second protrusion (1308) extending away from the first side of the base region, the second protrusion aligned with the first protrusion along the occlusogingival dimension and spaced apart from the first protrusion along the mesiodistal dimension, each of the first protrusion and the second protrusion comprising a first portion (portion 1a and 1b in annotated fig. 13b) extending lingually away from the first side of the base region and a second portion (portion 2a and 2b in annotated fig. 13b) extending away from a lingual end of the first portion in the direction of the intermediate portion of the base region such that the first portion, the second portion, and the first side of the base region define a gap (1310), and a third protrusion (1304) spaced apart from the first protrusion and the second protrusion along the occlusogingival dimension and extending lingually away from the first side of the base region, wherein the third protrusion is configured to abut the portion of the orthodontic appliance to prevent or limit movement of the orthodontic appliance along the occlusogingival dimension (paras. 0159-0160), wherein the first and second protrusions are separated by a space (space in annotated fig. 13b) along the mesiodistal dimension, and wherein the third protrusion is at least partially aligned with the space along the mesiodistal dimension (see annotated fig. 13b), -5-ApplicationNo.: 17/714,867Attorney Docket No. MEC.003A1C2Preliminary Amendmentwherein securing the attachment portion to the securing member comprises: positioning the attachment portion within each of the gaps defined by the first and second protrusions (para. 0159-0160) such that (a) the first portions (portions 1a and 1b in annotated fig. 13b) of the first and second protrusions abut mesial and distal surfaces of the attachment portion to prevent or limit movement of the attachment portion along the mesiodistal dimension (para. 0159-0160), (b) the second portions (portions 2a and 2b in annotated fig. 13b) of the first and second protrusions abut a lingual surface of the attachment portion to prevent or limit movement of the attachment portion along the buccolingual dimension (para. 0159-0160), and (c) the third protrusion (1304) abuts the attachment portion to prevent or limit movement of the attachment portion along the occlusogingival dimension (para. 0159-0160).  
In regards to claim 35, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within a space (1312) between the third protrusion (1304) and the first (1306) and second (1308) protrusions along the occlusogingival dimension (para. 0159-0160).  
In regards to claim 36, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion between the first (1306) and second (1308) protrusions and the third protrusion (1304) (para. 0159-0160), wherein the first and second protrusions are disposed at or adjacent to a first one of the side edges (side edges 1 and 2 in annotated fig. 13b) and the third protrusion is disposed at or adjacent to a second one of the side edges (side edge 3 in annotated fig. 13b) that is opposite the first one of the side edges (side edge 4 in annotated fig. 13b) along the occlusogingival dimension.  
In regards to claim 37, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises engaging the attachment portion with at least one of the first (1306), second (1308), or third (1304) protrusions such that the at least one of the first, second, or third protrusions prevents or limits movement of the attachment portion in the occlusal direction (fig. 13b, paras. 0159-0160).  
In regards to claim 38, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises engaging the attachment portion with the second portion (portion 2a in annotated fig. 13b) of the first protrusion (1306) and the second portion (portion 2b in annotated fig. 13b) of the second protrusion (1308) such that the second portions prevent or limit movement of the attachment portion in a lingual direction (fig. 13b, paras. 0159-0160).    
In regards to claim 39, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions (paras. 0159, 0160) such that one of the first portion (portion 1a in annotated fig. 13b) of the first protrusion or the first portion (portion 1b in annotated fig. 13b) of the second protrusion prevents or limits movement of the attachment portion in a mesial direction and the other of the first portion of the first protrusion or the first portion of the second protrusion prevents or limits movement of the attachment portion in a distal direction (fig. 13b, paras. 0159-0160).
In regards to claim 40, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions such that the securing member prevents or limits translation of the attachment portion in three translational directions (fig. 13b, paras. 0159, 0160).  
In regards to claim 41, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) wherein securing the attachment portion (attachment portion in annotated fig. 8) to the securing member (1300) comprises positioning the attachment portion within each of the gaps defined by the first (1306) and second (1308) protrusions such that the securing member prevents or limits translation of the attachment portion in three rotational directions (paras. 0159-0160).  
In regards to claim 42, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) further comprising bonding the second side (second side in annotated fig. 13b) of the securing member (1300) to a tooth of the patient (fig. 13a, para. 0156).  
In regards to claim 43, Roien Peikar et al discloses a method (figs. 8, 12a-h, 13a-13b) further comprising bonding the second side (second side in annotated fig. 13b) of the securing member (1300) to a lingual side of the tooth of the patient (fig. 13a, para. 0156).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772    

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772